ACCEPTED
                                                                                                     01-15-00718-CV
                                                                                         FIRST COURT OF FILED
                                                                                                            APPEALS
                                                                                           8/21/2015 12:12:33 PM
                                                                                                  HOUSTON,     TEXAS
                                                                                                     Stan10:46:40
                                                                                               8/28/2015   Stanart AM
                                                                                                     County Clerk
                                                                                              CHRISTOPHER      PRINE
                                                                                                    Harris County
                                                                                                              CLERK

                                       CAUSE NO. 1044724

CHRISTY L. TRAYNOR                             §       IN THE COUNTY COURT
                                                                                FILED IN
                                               §                         1st COURT OF APPEALS
V.                                             §                             HOUSTON, TEXAS
                                               §                         8/28/2015 10:46:40 AM
HUMBLE SURGICAL HOSPITAL                       §       AT LAW NO. 2      CHRISTOPHER A. PRINE
L.L.C., HUMBLE SURGICAL                        §                                  Clerk
HOSPITAL SERVICES, L.L.C.                      §
HUMBLE SURGICAL HOLDINGS,                      §
L.L.C., HOUSTON HUMBLE                         §
SURGICAL, P.L.L.C., HUMBLE                     §
SPINE SURGERY, P.L.L.C. and                    §
KELLY JOE BUNYARD, individually                §       HARRIS COUNTY, TEXAS

                 DEFENDANT’S NOTICE OF INTERLOCUTORY APPEAL

1.       Under TEX. R. APP. P. 25, Defendant, HUMBLE SURGICAL HOSPITAL L.L.C.

(incorrectly named as HUMBLE SURGICAL HOSPITAL SERVICES, L.L.C., HUMBLE

SURGICAL HOLDINGS, L.L.C., HOUSTON HUMBLE SURGICAL, P.L.L.C.,

HUMBLE SPINE SURGERY, P.L.L.C.) desires to appeal from the Court’s denial of its

Motion to Dismiss and Objections Pursuant to Chapter 74 of the Tex. Civ. Prac. & Rem. Code

for Failure to File an Adequate Expert Report signed by the Court on August 3, 2015, and to all

rulings and orders subsumed in that denial.

2.       Defendant is entitled to an interlocutory appeal under TEX. CIV. PRAC. & REM. CODE

§51.014 (a)(9) based on the court’s denial of the relief sought by a motion under Section

74.351(b). The commencement of trial in the trial court is stayed pending resolution of the

appeal under TEX. CIV. PRAC. & REM. CODE § 51.014 (b).

3.       Defendant appeals to either the First or the Fourteenth Court of Appeals in Houston,

Texas.

4.       The appeal of this case is an accelerated appeal.
                                                     Respectfully submitted,

                                                     HORNE ROTA MOOS, LLP


                                                     BY:    /s/ Joshua Anderson
                                                            JOSHUA C. ANDERSON
                                                            SBN: 24027198
                                                            janderson@hrmlawyers.com
                                                            CHASTITI N. HORNE
                                                            SBN: 24007385
                                                            chorne@hrmlawyers.com
                                                            2777 Allen Parkway, Suite 1200
                                                            Houston, TX 77019
                                                            (713) 333 4500
                                                            (713) 333 4600 – Facsimile

                                                     ATTORNEY FOR DEFENDANT,
                                                     HUMBLE SURGICAL HOSPITAL L.L.C.
                                                     (incorrectly  named  as   HUMBLE
                                                     SURGICAL      HOSPITAL  SERVICES,
                                                     L.L.C.,      HUMBLE     SURGICAL
                                                     HOLDINGS, L.L.C., HOUSTON HUMBLE
                                                     SURGICAL, P.L.L.C., HUMBLE SPINE
                                                     SURGERY, P.L.L.C.)


                                CERTIFICATE OF SERVICE

    I, the undersigned, hereby certify that a true and correct copy of the foregoing instrument was
served on the following counsel of record by electronic filing service, email, facsimile and/or
certified mail, return receipt requested on August 21, 2015.

       Jacqueline M. Houlette                Via E-File/E-Mail jhoulette@houlette-gray.com
       HOULETTE & GRAY, P.L.L.C.
       440 Louisiana Street, Suite 900
       Houston, Texas 77002
Allen D. Russell                      Via E-File/E-Mail arussell@taylaw.com
       TAYLOR, TAYLOR & RUSSELL
       815 Walker, Suite 250
       Houston, Texas 77002


                                                     /s/ Joshua C. Anderson
                                                     JOSHUA C. ANDERSON


                                                2